Citation Nr: 1825109	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-36 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right ankle disability, and if so, entitlement to same.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a right shoulder disability, to include tendonitis.

6.  Entitlement to service connection for sleep disturbance, to include as a manifestation of an undiagnosed illness, and to include as secondary to tinnitus. 



REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1981 to July 1992.  In addition to other awards and decorations, the Veteran is in receipt of the Bronze Star Medal.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a Central Office hearing in May 2017 to present testimony on the issues on appeal.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence.  

As a matter of clarification, the Veteran's claim of service connection for tendonitis has been addressed by VA during the claims period as relating to the right arm in general, but has been described by the Veteran as relating to the right shoulder more specifically.  Compare Rating Decision, June 2010 with Veteran's Statement in Support of Claim, January 2011; see also Lay statement by Veteran's former spouse, May 2017 (describing shoulder pain) & Hearing transcript, May 2017 (identifying injury in area of shoulder).  As the Veteran appears to be seeking compensation primarily for a disability affecting the right shoulder area, the claim has been recharacterized as listed above to facilitate the appropriate evidentiary development on remand.

The issues of service connection for disabilities of the right ankle, right knee, right shoulder, and a disability manifested by sleep disturbance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a right ankle sprain was denied in a February 1993 rating decision on the basis that there was no incurrence of the disability during the Veteran's active service.  The Veteran did not submit new and material evidence, nor otherwise file an appeal during the allowed one year appellate period thereafter. 

2.  Evidence submitted since the February 1993 denial is new, and when credibility is presumed solely for the purpose of reopening the claim, raises a reasonable possibility of substantiating the claim of service connection. 

3.  High cholesterol is a laboratory finding, rather than a disease or disability for which VA compensation is available.  

4.  The Veteran credibly reports experiencing ringing in the ears since being exposed to loud noises, including explosions and weapons fire during military training and during Operation Desert Storm, and is now diagnosed with tinnitus. 



CONCLUSIONS OF LAW

1.  The February 1993 rating decision that denied the Veteran's claim of entitlement to service connection for right ankle sprain is final.  38 U.S.C. § 7105 (1988); 38 C.F.R. §§ 20.302, 20.1103 (1992).  

2.  The criteria for reopening the claim of entitlement to service connection a right ankle disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  A disability manifested by high cholesterol was not incurred or aggravated by the Veteran's active duty service.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  Tinnitus was incurred in service.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In this case, the Veteran has not referred to any explicit deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Petition to Reopen

Where a claim has been finally adjudicated in the past, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 7105; 38 C.F.R. § 3.156 (a).  New evidence is defined as evidence not previously submitted to VA decision makers, and material evidence is defined as that which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Determining whether new and material evidence raises a reasonable possibility of substantiating a claim is a relatively low threshold.  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to ultimately grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, the Veteran's claim of entitlement to service connection for a right ankle disability was last finally denied in February 1993.  This determination was based upon a lack of evidence that a claimed right ankle sprain was incurred during the Veteran's active service, although a left ankle sprain was noted during service.  The Veteran did not appeal the February 1993 rating decision, nor submit additional evidence within the applicable one year time period, and that decision became final.  38 C.F.R. §§ 20.302, 20.1103.  Thus, new and material evidence is now required to reopen the claim. 

To that end, the Veteran provided testimony before the undersigned VLJ in May 2017, describing an in-service injury to the right ankle that occurred during a unit football game.  Hearing transcript, May 2017.  This evidence is both new and material, and when presumed credible for the limited purpose of the petition to reopen the claim, raises a reasonable possibility of substantiating the underlying claim of service connection.  

As new and material evidence has been received, the claim of entitlement to service connection for a right ankle disability is reopened, and to this extent only, the claim is granted. 38 U.S.C. §5108; 38 C.F.R. § 3.156.  

Service Connection

Service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection can also be established for a current disability on the basis of a presumption that certain chronic diseases, to include tinnitus, manifested to a degree of 10 percent or more within one year of service, on the understanding that such a chronic disease likely then had its onset during that prior period of service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (defining tinnitus and/or sensorineural hearing loss as an "organic diseases of the nervous system" thus included in the list of chronic conditions subject to presumptive service connection under 38 C.F.R. 
§ 3.309(a)) . 

Continuity of symptomatology is an alternative method of establishing incurrence or aggravation and a nexus to service.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under certain circumstances, lay statements may support a claim by showing the occurrence of lay-observable events or the presence of disability, or symptoms of disability that are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994) (finding lay evidence is competent if provided by a person with knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training); 38 C.F.R. § 3.159(a)(2) (2017).  However, although a lay person can provide an account of matters they actually observed, or are within the realm of their own personal knowledge, a lay witness cannot offer evidence that requires specialized medical knowledge such as causation or etiology of a disease or injury.  Layno v. Brown, 6 Vet. App. 465. 



High cholesterol

Although the Veteran has been noted to have high cholesterol, this condition is not a disability for which VA compensation benefits are payable.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996) ("Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.")  While high cholesterol may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding alone.  

In this case, there is no evidence that the Veteran's high cholesterol has caused any impairment of earning capacity or is a manifestation of other disease or injury for which service connection may be granted at this time.  In the absence of proof of another current disability for which service connection may be granted, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Tinnitus

The Veteran has indicated that he currently experiences tinnitus, or ringing in the ears, which he is competent to identify as this condition is a lay-observable and lay-diagnosable disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Tinnitus was also diagnosed on VA examination in September 2017.  As such, the Veteran is found to have a current tinnitus disability.  

The September 2017 VA examination that diagnosed tinnitus noted that the condition began during the 1990s and that the Veteran reported hazardous noise exposure during military service.  The examiner found that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner reached this opinion because the claims file was reported to lack any evidence of complaint of tinnitus or hearing loss during service, and the time between service and the time of the examination was without evidence of audiology treatment during those intervening years.  VA examination, September 2017.  
This opinion, however, was based on an inaccurate factual premise.  Multiple records within the claims file from the intervening years between service and the September 2017 examination reflect problems with tinnitus and treatment sought for the condition.  An October 2005 MRI of the brain was scheduled with the reason given as high pitched tinnitus in the left ear.  An Ear, Nose and Throat (ENT) specialist stated that the Veteran was exposed to intermittent, sporadic weapons fire on active duty in the military and had faint tinnitus when he left the military.  Private treatment record, September 2010.  Since military discharge, this physician reported that the Veteran's tinnitus had slowly increased in volume and had become somewhat problematic by 2010.  An August 2017 VA audiology treatment note also noted the patient's report of ringing in the ears that was most bothersome at night when the Veteran was trying to sleep.  As such, the rationale for the September 2017 VA opinion is found to be factually unsound, and this opinion must be set aside as a result.  Alternatively, the Board finds sufficient grounds to grant the Veteran's claim based upon his own competent and credible testimony. 

The Veteran has expressed that his symptoms of tinnitus began during his active service and have continued since that time.  Hearing transcript, May 2017; Private treatment record, September 2010.  As previously stated, the Veteran is competent to describe experiencing symptoms of ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2) (2017) (finding lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training).  The Board has no reason to doubt the credibility of the Veteran's statements that this condition began during service.  As such, the Veteran has established an in-service onset of the condition and a continuity of symptomatology since that time.  On this basis, the criteria necessary to establish service connection for tinnitus, a chronic disability, are met.  38 C.F.R. § 3.303(b).





ORDER

The previously denied claim of entitlement to service connection for a right ankle disability is reopened. 

Service connection for high cholesterol is denied.

Service connection for tinnitus is granted.


REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claim of service connection for disabilities of the right ankle, right knee, right shoulder, and a disability manifested by sleep disturbance.

Initially, the Board notes that the Veteran is reported to have served in Operation Desert Storm in or around 1990-1991.  Certain disabilities due to undiagnosed illness and medically unexplained chronic multisymptom illnesses, to include that which may be manifested by sleep disturbance, may be subject to service connection for Persian Gulf veterans serving in particular countries in the Southwest Asia theater of operations.  38 C.F.R. § 3.317.  To establish eligibility under this theory of entitlement, the Veteran's Southwest Asia service must be verified. 

If Southwest Asia service is verified that comports with the requirements of 38 C.F.R. § 3.317(e)(2), the Veteran should be afforded appropriate notice of the information and evidence necessary to substantiate a claim of service connection based upon undiagnosed illness or medically unexplained chronic multisymptom illness.  

Where there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, evidence establishing that an event, injury, or disease occurred in service, and an indication that the disability or persistent symptoms of a disability may be associated with service or another service-connected disability, but there is insufficient competent medical evidence to make a decision on the claim, the Veteran must be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination is needed to determine the nature and etiology of the Veteran's claimed right ankle, right knee, right shoulder, and sleep disturbance disorders. 

Accordingly, the case is REMANDED for the following action:

1. Verify the dates and location by country of the Veteran's service in Southwest Asia in support of Operation Desert Storm, obtaining the Veteran's complete service personnel records if determined to be necessary to reach this determination.

2. Provide the Veteran appropriate notice of the information and evidence necessary to substantiate a claim of service connection based upon undiagnosed illness or medically unexplained chronic multisymptom illness. 

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right ankle, right knee, and right shoulder disorders.  The electronic claims file must be made available to the examiner for review. The examiner should review all pertinent records associated with the claims file, including the Veteran's VA examination reports, medical records, and lay statements.  Pertinent symptomatology and findings should be reported in detail.  

a. Please identify any current disability affecting the right ankle, right knee, and right shoulder.

b. Is it at least as likely as not (probability of 50 percent or greater) that any currently diagnosed disability above had its onset during active military service or is otherwise related to service? Why or why not?

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep disturbance.  

a. The examiner is asked to specify whether the Veteran's report of sleep disturbance represents (1) a currently diagnosed disability, (2) manifestation of an undiagnosed illness, or (3) manifestation of a medically unexplained multi-symptom illness.  

b. If the Veteran's sleep disturbance cannot be ascribed to any known clinical diagnosis, specify whether he has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and diagnostic or laboratory tests, that has either existed for 6 months or more, or exhibited intermittent episodes of improvement and worsening over a 6 month period. 

c. If the Veteran's sleep disturbance can be ascribed to a known clinical diagnosis, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disability was incurred in service, or is otherwise attributable to service.

d. The examiner should also determine whether it is at least as likely as not (a 50 percent or greater probability) that a disability manifested by sleep disturbance is (1) due to or (2) increased in severity as a result of the Veteran's now service-connected tinnitus.  Attention is invited to the August 30, 2017 VA audiology notation describing tinnitus at night. 

The electronic claims file should be made available to and reviewed by the examiner.  All necessary testing and evaluation should be performed.  Any and all opinions offered must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering the opinion.  

5. Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


